Citation Nr: 9920818	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-31 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran has unverified active duty service from 1968 to 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1996, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to a total and permanent disability rating for 
pension purposes.  The veteran subsequently perfected an 
appeal of that decision.
In a November 1998 Board decision, this case was remanded to 
the RO for additional development.  Upon attempted completion 
of this development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the Board notes that since the last remand 
VA outpatient treatment records pertaining to the veteran 
have been included in the claims file.  These treatment 
records indicate that the veteran has been treated for 
degenerative joint disease of the lumbar spine, the cervical 
spine, and the shoulders, bilateral carpal tunnel syndrome, 
gastritis, allergic rhinitis, depression, and hypertension.  
The orthopedic examination report requested by the Board in 
its last remand addressed solely the veteran's left shoulder 
and none of his other orthopedic complaints.  Additionally, 
this examination contains numbered responses to questions 
that are not included in the claims file, and therefore, 
these responses do not shed light on the veteran's level of 
impairment.  Finally, although the RO issued a supplemental 
statement of the case subsequent to the receipt of this 
evidence, there is no discussion in this document of the 
individual evaluations of the veteran's non-service-connected 
disorders, and nowhere does this document lay out the 
individual ratings assigned to these disorders.

Accordingly, given the above, the Board again remands this 
claim for additional development.  The RO should schedule the 
veteran for examination(s) of his disabilities, to include 
discussion of his gastritis/esophageal reflux, allergic 
rhinitis, hypertension, multiple joint pain (spine and 
shoulders) and muscle weakness, and his bilateral carpal 
tunnel syndrome.  All notations in the examination report(s) 
should be explained fully and not be limited to responses to 
questions not included in the report itself.  With regard to 
his orthopedic complaints, the examiner should address the 
veteran's right and left shoulders, his spine, and any other 
joints which the veteran may be having problems with.  
Adequate discussion of functional loss due to pain, 
limitation of motion, weakness, fatigability, instability and 
lack of coordination should be included.  The RO should 
notify the veteran of the consequences of failing to report 
for the examination.  38 C.F.R. § 3.655 (1998). 

Additionally, the RO should obtain all VA treatment records 
from the VA medical facilities in Tuscaloosa, Alabama, as 
well as those in Birmingham Alabama.  Upon remand the veteran 
should also be given the opportunity to add any recent lay or 
medical evidence to the record.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  Finally, the RO should 
issue a decision or supplemental statement of the case which 
evaluates each of the veteran's identified disabilities and 
assigns a rating thereto, with discussion of the appropriate 
Diagnostic Code and basis for the assigned rating.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence which may not currently be in 
the claims file.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Birmingham, 
Alabama, from April 1999, the date of the 
last such request by the VA, and from the 
VA medical facility in Tuscaloosa, 
Alabama, from June 1996.

3.  The RO should also schedule the 
veteran for all appropriate 
examination(s) to evaluate his identified 
disabilities of 
gastritis/gastroesophageal reflux, 
bilateral carpal tunnel syndrome, 
allergic rhinitis, hypertension, low back 
pain, cervical spine pain, and bilateral 
shoulder pain.  The RO should also inform 
the veteran of the consequences of 
failing to report for the scheduled 
examination.  It is very important that 
the examiner(s) be afforded an 
opportunity to review the veteran's 
claims file prior to the examination(s).  
All necessary tests and studies should be 
performed, with an explanation of the 
results or findings.  All comments and 
assessments should be fully explained in 
the examination report(s) without 
limitation to bare responses to questions 
not included in the report(s) themselves.  
The examiner(s) should also render an 
opinion as to the effect that the 
disabilities found have on the veteran's 
ability to work.  With regard to the 
veteran's orthopedic disorders, i.e., his 
cervical spine, lumbar spine, and 
shoulder complaints, the examiner should 
discuss the degrees of both active and 
passive range of motion, and the normal 
ranges of motion of the spine and 
shoulders.  Additionally, the examiner 
should be requested to determine whether 
the veteran's affected joints exhibit 
weakened movement, excess fatigability, 
subluxation, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, subluxation or 
incoordination.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
affected joints are used repeatedly over 
a period of time, such as an eight-hour 
workday.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
The supplemental statement of the case 
should include a specific discussion of 
the evaluations of each of the veteran's 
identified disabilities which includes 
reference to the ratings used to assess 
the level of impairment assigned to the 
disability.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


